DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification recites “stepped portion 33a1” and “annular flat plate portion 33a1”; however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-309276.
	In regards to claim 1, in Figures 3-4 and paragraphs detailing said figures, JP 2008-309276 discloses a pipe joint configured such that an inserting pipe portion (2) is inserted along a pipe axis direction to a receiving pipe portion (1) having a flange portion (1d) to be connected thereto, the pipe joint comprising: a protruding portion (31) having an integral construction, the protruding portion being fixed to an outer circumferential face of the inserting pipe portion and protruding radially outwards from the inserting pipe portion; a stopper member (8) having an annular integral construction, the stopper member coming into contact with a first lateral face of the protruding portion to restrict displacement of the inserting pipe portion in a direction away from the receiving pipe portion; and a fastening member (35) configured to fasten the flange portion to the stopper member; wherein a restricting face is formed in a second lateral face of the protruding portion disposed on an opposite side to the first lateral face in the pipe axis direction, the restricting face restricting displacement of the inserting pipe portion in a direction for its insertion to the receiving pipe portion.
In regards to claim 3, in Figures 3-4 and paragraphs detailing said figures, JP 2008-309276 discloses the protruding portion comprises a C-shaped ring member fitted within an annular recess defined in the outer circumferential face of the inserting pipe portion.
	In regards to claim 4, in Figures 3-4 and paragraphs detailing said figures, JP 2008-309276 discloses the protruding portion comprises an annular protrusion formed on and protruding integrally from the outer circumferential face of the inserting pipe portion.
In regards to claim 6, in Figures 3-4 and paragraphs detailing said figures, JP 2008-309276 discloses (because ‘276 discloses all structural elements, ‘276 inherently discloses) a method of assembling a pipe joint in which an inserting pipe portion is inserted along a pipe axis direction to a receiving pipe portion having a flange portion to be connected thereto, the method comprising: a first step of inserting a C-shaped ring member under its diameter-increased state along an outer circumferential face of the inserting pipe portion for engaging the ring member within an annular recess defined in the outer circumferential face; a second step of inserting an annular integral stopper member from a side of a first end portion of the inserting pipe portion for bringing the stopper member into contact with a first lateral face of the ring member; a third step of inserting an annular integral member from a side of a second end portion of the inserting pipe portion opposite to the first end portion for bringing the annular member into contact with the stopper member; and a fourth step of inserting the second end portion of the inserting pipe portion to the receiving pipe portion and fastening the flange portion, the annular member and the stopper member together to each other by a fastening member; wherein displacement of the inserting pipe portion in a direction for its insertion to the receiving pipe portion is restricted by establishment of contact between the annular member and a second lateral face of the ring member opposite to the first lateral face.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-143524.
	In regards to claim 1, in Figures 1-5 and paragraphs detailing said figures, JP 2015-143524 discloses a pipe joint configured such that an inserting pipe portion (3) is inserted along a pipe axis direction to a receiving pipe portion (2) having a flange portion (2b) to be connected thereto, the pipe joint comprising: a protruding portion (3b) having an integral construction, the protruding portion being fixed to an outer circumferential face of the inserting pipe portion and protruding radially outwards from the inserting pipe portion; a stopper member (5) having an annular integral construction, the stopper member coming into (indirect) contact with a first lateral face of the protruding portion to restrict displacement of the inserting pipe portion in a direction away from the receiving pipe portion; and a fastening member (8, 9) configured to fasten the flange portion to the stopper member; wherein a restricting face is formed in a second lateral face of the protruding portion disposed on an opposite side to the first lateral face in the pipe axis direction, the restricting face restricting displacement of the inserting pipe portion in a direction for its insertion to the receiving pipe portion.
	In regards to claim 2, in Figures 1-5 and paragraphs detailing said figures, JP 2015-143524 discloses the pipe joint further comprises an annular member (6) having an integral construction, disposed between the flange portion and the stopper member; the fastening member fastens the flange portion, the annular member and the stopper member together to each other; and the displacement of the inserting pipe portion in the insertion direction to the receiving pipe portion is restricted via contact established between the restricting face and the annular member.
In regards to claim 4, in Figures 1-5 and paragraphs detailing said figures, JP 2015-143524 discloses the protruding portion comprises an annular protrusion formed on and protruding integrally from the outer circumferential face of the inserting pipe portion.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4524505, Conner.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Conner discloses a pipe joint configured such that an inserting pipe portion (10) is inserted along a pipe axis direction to a receiving pipe portion (12) having a flange portion to be connected thereto, the pipe joint comprising: a protruding portion (14) having an integral construction, the protruding portion being fixed to an outer circumferential face of the inserting pipe portion and protruding radially outwards from the inserting pipe portion; a stopper member (15) having an annular integral construction, the stopper member coming into contact with a first lateral face of the protruding portion to restrict displacement of the inserting pipe portion in a direction away from the receiving pipe portion; and a fastening member (17-19) configured to fasten the flange portion to the stopper member; wherein a restricting face is formed in a second lateral face of the protruding portion disposed on an opposite side to the first lateral face in the pipe axis direction, the restricting face restricting displacement of the inserting pipe portion in a direction for its insertion to the receiving pipe portion.
 In regards to claim 5, in Figure 1 and paragraphs detailing said figure, Conner discloses the protruding portion comprises an annular ring welded to the outer circumferential face of the inserting pipe portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679